2. Mid-term review of the Sixth Community Environment Action Programme (
- Before the vote on Amendment 14
rapporteur. - (FI) Mr President, as I see it, the Greens wanted to table an amendment to this, but the aim of this amendment is to include the last part of Amendment 8 in this amendment. In other words, it would not disappear from the text.
The voting list also has Amendment 8 replaced with Amendment 14. The intention is not to replace it but for the last part, which starts 'in addition to the short-term development costs', to be included in this report.
Did everyone understand? I am afraid I did not, either. Madam colleague, what do we do now?
Did the Greens have something in mind? It seems not, just this once! Could you please repeat what you said, Mrs Myller?
Rapporteur. - (FI) Mr President, the voting list also has Amendment 8 replaced with Amendment 14. The intention is not to replace it but for the last part, which starts 'in addition to the short-term development costs', to be included in this report.
I have just been told that is not the case. Shall we vote on Amendment 14, then? I have just been told by Paul Dunstan, who really is an expert on all these points of detail, that that is not possible. He recommends that we simply take the vote now.
- Before the vote on Amendment 15
Mr President, I propose as an oral amendment that Amendment 15 should not replace the original paragraph 51, but be added to that paragraph. I understand that the rapporteur agrees with this oral amendment.
(The oral amendment was accepted)